Title: Account of Public Expenditures, 16 September 1803
From: Munroe, Thomas
To: Jefferson, Thomas


            Expenditures from 1 to 16 Sep 1803

            
              
                on Capitol
              
              
                
                 for Lumber
                117.10
                
              
              
                
                 B H Latrobes Salary
                283.33
                
              
              
                
                 workmen &. Labrs.
                760.35
                
              
              
                
                 Stone (foundation)
                200.
                
              
              
               
                 Cordage
                14.02
                
              
              
                
                 sundry small articles
                10.37
                1385.17
              
          
              
                on Streets
              
              
               
                 for Labourers & Carters wages
                938.41
                
              
              
                
                 Lumber for Bridges
                61.79
                
              
              
               
                 Blacksmiths work to
                }
                15.96
                1016.16
                
              
              
                
                 Labourers tools
                
              
              
              
                Presidents House
              
           
              
               
                 for Casting lead for sash weights
                }
                19.52
                
              
              
              
               
                 Ironmongery &
                }
                24.75
                
              
              
                
                Blacksmiths work
                   44.27
              
              
               
                
                 
                
                $2,445.60
              
            
          